Exhibit 10.1

 

October 3, 2019

 

Bespoke Extracts, Inc.

323 Sunny Isles Boulevard, Suite 700

Sunny Isles Beach, FL 33160

 



Ladies and Gentlemen:

 

I hereby exchange $24,000 of accrued but unpaid compensation owed to me by
Bespoke Extracts, Inc. (the “Company”) in exchange for 1 newly created share of
Series B Preferred Stock of the Company, such exchange to be effective upon the
Company’s filing of the Certificate of Designation of Series B Preferred Stock
with the Secretary of State of Nevada.

 

Very truly yours,

  

/s/ Niquana Noel   Niquana Noel  

   

Acknowledged and agreed:

 

Bespoke Extracts, Inc.

 

By: /s/ Niquana Noel   Name: Niquana Noel   Title: Chief Executive Officer  

